Jrer Lhmam.
In this case the cause was continued one term on the mere motion of the prosecuting attorney, without giving the defendant a hearing, he being at the time confined in jail, and not brought into Court nor consulted as to the continuance. We are not aware that such practice has ever been held correct.
Again; on the trial the witnesses were allowed to give in evidence the declarations of the person upon whom the offense, for which the prosecution was instituted, was committed, as to the transaction, and that he thought it was committed by the defendant. These declarations were made some time after the act done, and were not dying declarations.
J. jF. Miller and W. G. George, for the appellant.
J. E. McDonald, Attorney General, and A. L. Roache, for the state.
The judgment is reversed; prisoner to be remanded for a new trial; warden of prison to be notified.